DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
[0039] refers to “food” and is believed to more correctly be referring to “foot” or “feet”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 3 have been amended to state “β< arctan (Y/X)” while [0008] and [0027] of the original specification, and [0008]/[0027] of the priority PCT document, describe the relationship as “β> arctan (Y/X)”. The specification has therefore not enabled use of the claimed opposite relationship.

The Examiner notes [0047] relies upon both Q1 and Q2 lines to set the desired range while the claims appear to have only based the relationship on Q2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behfar et al. (US 2010/0091811).
With respect to claim 1, Behfar teaches a semiconductor laser device (fig.1) comprising: 
a semiconductor substrate (fig.1 #12);
a first conductivity type cladding layer provided on the semiconductor substrate (fig.1 #20); an active layer (fig.1 #22, [0004]) provided on the first conductivity type cladding layer; and a second conductivity type cladding layer (fig.1 #24, [0004]) provided on the active layer, wherein the semiconductor laser device has a front facet and a rear facet that face in opposite directions to each other (fig.1 #16/18),
wherein each of the front facet and the rear facet contains an end portion of the semiconductor substrate, an end portion of the first conductivity type cladding layer, an end portion of the active layer and an end portion of the second conductivity type cladding layer (fig.1 either end of device),
 wherein at least one of the front facet and the rear facet includes a resonator facet portion containing the end portion of the active layer (fig.1 ends above #12), and a protruding portion protruding in a resonator length direction beyond the resonator facet portion by a predetermined protrusion amount and having a stepped bottom surface portion that faces a side of the resonator facet portion (fig.1 ends of #12),
wherein the resonator facet portion and the stepped bottom surface portion are connected to each other to form a corner portion (fig.1 at intersection of the portions),
wherein a shortest distance from an active layer thickness central axis as a virtual line representing a thickness center position of the active layer to the stepped bottom surface portion is defined as a bottom surface portion depth,
wherein the bottom surface portion depth is set to be equal to a predetermined specific depth or deeper than the specific depth (fig.1b “h”), and

Behfar further makes clear that light interaction with the substrate is not desired ([0026]) and that the height of “h” and projection distance “a” are result effective variables influencing light interaction with the substrate ([0049-51]), but does not teach wherein the specific depth is a shortest distance from the active layer thickness central axis to a position at which guided light guided through the active layer has 1/100 of a peak intensity value in a light intensity distribution of a vertical transverse mode of the guided light. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a value of “h” and “a” such that any reduced light amount, such as ~0 light, effectively strikes the substrates (i.e. less than 1/100) as Behfar has clearly stated avoiding light striking the substrate is desirable and that modifying “h” and “a” can result in such a reduced light interaction outcome (see also MPEP 2144.05 II A/B). note that with the above modification the following is necessarily satisfied:
wherein β is set within 0< β< β1,
wherein β1 is an angle corresponding to a point at which a first characteristic line and a second characteristic line cross each other in a graph having an axis of β and an axis of Y,
wherein the first characteristic line is configured to define in the graph a condition in which laser radiation emitted from the resonator facet portion does not apply to the protruding portion,
wherein the second characteristic line is configured to define in the graph a condition in which the bottom surface portion depth Y has a depth deeper than the specific depth, and 
wherein the bottom surface portion depth Y is set equal to or larger than a value on the second characteristic line.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behfar in view of Furakawa et al. (US 2004/0233950).
With respect to claim 2, Behfar teaches the device outlined above (see claim 1) including the back facet to include a projection, but does not specify the rear facet of the device is additionally designed to be of similar dimensions to the front facet while additionally including a reflective coating. Furukawa teaches a similar laser device (fig.1) wherein both sides of the laser facets include projection portions, with the rear portion including a reflective coating (fig.1 #6) and wherein the rear of the device is taught to have output for monitoring ([0048]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to dimension the back facet projection of Behfar in a similar manner to the front facet in order to facilitate an un-obstructed beam output for monitoring as suggested by Furukawa. Further, it would have been obvious to utilize a reflective coating on the rear facet of Behfar as demonstrated by Furakawa in order to control the output direction of the laser light to favor the front for application specific purposes (see Furakawa [0048]). note that with the above modification (see claim 1) the following is necessarily satisfied as it would overlap that outlined in claim 1 as the optimization occurs at and around the 0 overlap point:
wherein β is set so as to be β1< β,
wherein β1 is an angle corresponding to a point at which a first characteristic line and a second characteristic line cross each other in a graph having an axis of β and an axis of Y,
wherein the first characteristic line is configured to define in the graph a condition in which laser radiation emitted from the resonator facet portion does not apply to the protruding portion when the reflective coating film is not provided,
wherein the second characteristic line is configured to define in the graph a condition in which the bottom surface portion depth Y has a depth deeper than the specific depth, and
wherein the bottom surface portion depth Y is set smaller than a value on the first characteristic line and equal to or larger than a value on the second characteristic line.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behfar and Furukawa in view of  Fujita et al. (US 4794608).
With respect to claim 3, Behfar teaches a semiconductor laser device (fig.1) comprising: 
a semiconductor substrate (fig.1 #12);
a first conductivity type cladding layer provided on the semiconductor substrate (fig.1 #20); an active layer (fig.1 #22, [0004]) provided on the first conductivity type cladding layer; and a second conductivity type cladding layer (fig.1 #24, [0004]) provided on the active layer, wherein the semiconductor laser device has a front facet and a rear facet that face in opposite directions to each other (fig.1 #16/18),
wherein each of the front facet and the rear facet contains an end portion of the semiconductor substrate, an end portion of the first conductivity type cladding layer, an end portion of the active layer and an end portion of the second conductivity type cladding layer (fig.1 either end of device),
 wherein at least one of the front facet and the rear facet includes a resonator facet portion containing the end portion of the active layer (fig.1 ends above #12), and a protruding portion protruding in a resonator length direction beyond the resonator facet portion by a predetermined protrusion amount and having a stepped bottom surface portion that faces a side of the resonator facet portion (fig.1 ends of #12),
wherein the resonator facet portion and the stepped bottom surface portion are connected to each other to form a corner portion (fig.1 at intersection of the portions),

wherein the bottom surface portion depth is set to be equal to a predetermined specific depth or deeper than the specific depth (fig.1b “h”), and
wherein when the predetermined protrusion amount is represented by X, the bottom surface portion depth is represented by Y, and a half angle of a spread angle of laser light emitted from the resonator facet portion is represented by β, the predetermined protrusion amount and the bottom surface portion depth are determined so as to satisfy β<arctan(Y/X) ([0050] equation (2), noting the half angle formula reduces to that claimed with an extra constant that further reduces the β value).
Behfar further makes clear that light interaction with the substrate is not desired ([0026]) and that the height of “h” and projection distance “a” are result effective variables influencing light interaction with the substrate ([0049-51]), but does not teach wherein the specific depth is a shortest distance from the active layer thickness central axis to a position at which guided light guided through the active layer has 1/100 of a peak intensity value in a light intensity distribution of a vertical transverse mode of the guided light. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a value of “h” and “a” such that 0 light effectively strikes the substrates (i.e. less than 1/100) as Behfar has clearly stated avoiding light striking the substrate is desirable and that modifying “h” and “a” can result in such a reduced light interaction outcome (see also MPEP 2144.05 II A/B). note that with the above modification the following is necessarily satisfied:
wherein β is set within 0< β< β1,
wherein β1 is an angle corresponding to a point at which a first characteristic line and a second characteristic line cross each other in a graph having an axis of β and an axis of Y,
wherein the first characteristic line is configured to define in the graph a condition in which laser radiation emitted from the resonator facet portion does not apply to the protruding portion,
wherein the second characteristic line is configured to define in the graph a condition in which the bottom surface portion depth Y has a depth deeper than the specific depth, and 
wherein the bottom surface portion depth Y is set equal to or larger than a value on the second characteristic line.
Behfar teaches the device outlined above including the back facet to include a projection, but does not specify the rear facet of the device is additionally designed to be of similar dimensions to the front facet. Furukawa teaches a similar laser device (fig.1) wherein both sides of the laser facets include projection portions and wherein the rear of the device is taught to have output for coupling other devices such as a monitor ([0048]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to dimension the back facet projection of Behfar in a similar manner to the front facet in order to facilitate an un-obstructed beam output for other applications such as monitoring as suggested by Furukawa. 
Behfar does not teach an optical waveguide layer that is provided at a second portion adjacent to the first portion on the first conductivity type cladding layer and connected to an end portion of the active layer with the upper clad disposed above the waveguide, the waveguide effectively replacing the active layer in the rear facet area. Fujita teaches multi-section laser devices (fig.1, 13) which includes a passive waveguide core section (fig.13 #60) aligned with the active layer (fig.13 #46) wherein both layers are over the lower clad (fig.13 #44) and covered by the upper clad (fig.13 #48). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the second section including waveguide design as taught by Fujita in the rear of the device of Behfar in order to stabilize the output (Fujita, abstract).
Conclusion


The following art teaches devices similar to that of Behfar: US 5627851.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828